Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1-18  (Instant Application 17/661,220) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 11, 343,805, claims 1, 4, 6, 14 of U.S. Patent No. 10,440,695.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the cited U.S. Patents above disclose obvious versions of the instant claims as shown above.


Instant Application 17/661,220
U.S. Patent No. 11,343,805
1. A method for receiving, by a base station, data in a wireless communication system, the method comprising: transmitting, to a user equipment (UE), control information related to a transmission of the data; and receiving, from the UE, the data based on the control information, wherein the control information is based on a UL grant, wherein, based on that the transmission of the data is related to a low latency service: the data is received through a pre-configured channel, the pre-configured channel is based on a logical channel which is configured for a transmission of data related to the low latency service, the data which is received through the pre-configured channel is not multiplexed, in the same transport block, with other data not related to the low latency service which is transmitted by the UE.

Difference: Transmitting by the wireless device to the base station instead of receiving by the base station.
1. A method for transmitting, by a wireless device, data in a wireless communication system, the method comprising: receiving, from a base station, control information related to a transmission of the data; and transmitting, to the base station, the data based on the control information, wherein the control information is based on an uplink (UL) grant, wherein, based on that the transmission of the data is related to a low latency service: the data is transmitted through a pre-configured channel; the pre-configured channel is based on a logical channel which is configured for a transmission of data related to the low latency service; and the data which is transmitted through the pre-configured channel is not multiplexed, in a same transport block, with other data not related to the low latency service which is transmitted by the wireless device.

2. The method of claim 1, wherein the control information comprises at least one of low latency related bearer information or low latency related channel information.

2. The method of claim 1, wherein the control information comprises at least one of low latency related bearer information or low latency related channel information.

3. The method of claim 1, wherein the data related to the low latency service is processed with a first hybrid automatic retransmit request (HARQ) procedure, and the other data is processed with a second HARQ procedure.

3. The method of claim 1, wherein the data related to the low latency service is processed with a first hybrid automatic retransmit request (HARQ) procedure, and the other data is processed with a second HARQ procedure.

4. The method of claim 1, wherein the data related to the low latency service comprises a medium access control (MAC) header, and the MAC header comprises a logical channel ID (LCID) indicative of a type of data transmitted.

4. The method of claim 1, wherein the data related to the low latency service comprises a medium access control (MAC) header, and the MAC header comprises a logical channel ID (LCID) indicative of a type of data transmitted.

5. The method of claim 1, the pre-configured channel is related to resources for receiving the data related to the low latency service.

5. The method of claim 1, wherein the pre-configured channel is related to resources for transmitting the data related to the low latency service.

6. The method of claim 1, wherein the control information is included in system information.

6. The method of claim 1, wherein the control information is included in system information.

7. A base station receiving data in a wireless communication system, the base station comprising: a radio frequency (RF) transceiver; a processor; and a memory operably connectable to the processor and storing instructions that, based on being executed by the processor, perform operations comprising: transmitting, to a user equipment (UE), control information related to a transmission of the data; and receiving, from the UE, the data based on the control information, wherein the control information is based on a UL grant, wherein, based on that the transmission of the data is related to a low latency service: the data is received through a pre-configured channel, the pre-configured channel is based on a logical channel which is configured for a transmission of data related to the low latency service, the data which is received through the pre-configured channel is not multiplexed, in the same transport block, with other data not related to the low latency service which is transmitted by the UE.
Difference: Transmitting by the wireless device to the base station instead of receiving by the base station.
7. A wireless device in a wireless communication system, the wireless device comprising: a radio frequency (RF) transceiver; a processor; and a memory operably connectable to the at least one processor and storing instructions that, when executed, cause the at least one processor to perform operations comprising: receiving, from a base station, control information related to a transmission of the data; and transmitting, to the base station, the data based on the control information, wherein the control information is based on an uplink (UL) grant, wherein, based on that the transmission of the data is related to a low latency service: the data is transmitted through a pre-configured channel; the pre-configured channel is based on a logical channel which is configured for a transmission of data related to the low latency service; and the data which is transmitted through the pre-configured channel is not multiplexed, in a same transport block, with other data not related to the low latency service which is transmitted by the wireless device.

8. The base station of claim 7, wherein the control information comprises at least one of low latency related bearer information or low latency related channel information.

8. The wireless device of claim 7, wherein the control information comprises at least one of low latency related bearer information or low latency related channel information.

9. The base station of claim 7, wherein the data related to the low latency service is processed with a first hybrid automatic retransmit request (HARQ) procedure, and the other data is processed with a second HARQ procedure.

9. The wireless device of claim 7, wherein the data related to the low latency service is processed with a first hybrid automatic retransmit request (HARQ) procedure, and the other data is processed with a second HARQ procedure.

10. The base station of claim 7, wherein the data related to the low latency service comprises a medium access control (MAC) header, and the MAC header comprises a logical channel ID (LCID) indicative of a type of data transmitted.

10. The wireless device of claim 7, wherein the data related to the low latency service comprises a medium access control (MAC) header, and the MAC header comprises a logical channel ID (LCID) indicative of a type of data transmitted.

11. The base station of claim 7, the pre-configured channel is related to resources for receiving the data related to the low latency service.

11. The wireless device of claim 7, wherein the pre-configured channel is related to resources for transmitting the data related to the low latency service.

12. The base station of claim 7, wherein the control information is included in system information.

12. The wireless device of claim 7, wherein the control information is included in system information.

13. At least one non-transitory computer-readable media storing instructions that, based on being executed by at least one processor, perform operations comprising: transmitting, to a user equipment (UE), control information related to a transmission of the data; and receiving, from the UE, the data based on the control information, wherein the control information is based on a UL grant, wherein, based on that the transmission of the data is related to a low latency service: the data is received through a pre-configured channel, the pre-configured channel is based on a logical channel which is configured for a transmission of data related to the low latency service, the data which is received through the pre-configured channel is not multiplexed, in the same transport block, with other data not related to the low latency service which is transmitted by the UE.
Difference: Transmitting by the wireless device to the base station instead of receiving by the base station.
See, claim 7above
14. The at least one non-transitory computer-readable media of claim 13, wherein the control information comprises at least one of low latency related bearer information or low latency related channel information.

See, claim 8 above
15. The at least one non-transitory computer-readable media of claim 13, wherein the data related to the low latency service is processed with a first hybrid automatic retransmit request (HARQ) procedure, and the other data is processed with a second HARQ procedure.

See, claim 9 above
16. The at least one non-transitory computer-readable media of claim 13, wherein the data related to the low latency service comprises a medium access control (MAC) header, and the MAC header comprises a logical channel ID (LCID) indicative of a type of data transmitted.

See, claim 10 above
17. The at least one non-transitory computer-readable media of claim 13, the pre-configured channel is related to resources for receiving the data related to the low latency service.

See, claim 11 above
18. The at least one non-transitory computer-readable media of claim 13, wherein the control information is included in system information.

See, claim 12 above


Instant Application 17/661,220
U.S. Patent No. 10,440,695

1. A method for receiving, by a base station, data in a wireless communication system, the method comprising: transmitting, to a user equipment (UE), control information related to a transmission of the data; and receiving, from the UE, the data based on the control information, wherein the control information is based on a UL grant, wherein, based on that the transmission of the data is related to a low latency service: the data is received through a pre-configured channel, the pre-configured channel is based on a logical channel which is configured for a transmission of data related to the low latency service, the data which is received through the pre-configured channel is not multiplexed, in the same transport block, with other data not related to the low latency service which is transmitted by the UE.

Difference: “wherein the low latency related channel is a channel through which low latency related data satisfying specific conditions is transmitted.”
Difference: Transmitting by the wireless device to the base station instead of receiving by the base station.
1. A method for transmitting, by a user equipment (UE), uplink (UL) data in a wireless communication system, the method comprising: receiving control information related to data transmission of a low latency radio service (LLR service) from a base station (BS); and transmitting the data of the low latency radio service to the BS through a low latency related channel based on the received control information, wherein the control information comprises at least one of low latency related bearer information or low latency related channel information defined for the data transmission of the low latency radio service, wherein the low latency related channel is a channel through which low latency related data satisfying specific conditions is transmitted, wherein the low latency related data transmitted on the low latency related channel is not multiplexed with other data, and wherein the low latency related data is performed on by a separate hybrid automatic retransmit request (HARQ) procedure.

2. The method of claim 1, wherein the control information comprises at least one of low latency related bearer information or low latency related channel information.

6. The method of claim 1, further comprising configuring a low latency related bearer based on the received control information.

4. The method of claim 1, wherein the data related to the low latency service comprises a medium access control (MAC) header, and the MAC header comprises a logical channel ID (LCID) indicative of a type of data transmitted.

4. The method of claim 1, wherein, the data of the low latency radio service comprises a medium access control (MAC) header and a MAC service data unit (SDU), and the MAC header comprises a logical channel ID (LCID) field indicative of a type of data transmitted through a physical uplink urgent channel (PUUCH).

7. A base station receiving data in a wireless communication system, the base station comprising: a radio frequency (RF) transceiver; a processor; and a memory operably connectable to the processor and storing instructions that, based on being executed by the processor, perform operations comprising: transmitting, to a user equipment (UE), control information related to a transmission of the data; and receiving, from the UE, the data based on the control information, wherein the control information is based on a UL grant, wherein, based on that the transmission of the data is related to a low latency service: the data is received through a pre-configured channel, the pre-configured channel is based on a logical channel which is configured for a transmission of data related to the low latency service, the data which is received through the pre-configured channel is not multiplexed, in the same transport block, with other data not related to the low latency service which is transmitted by the UE.
Difference: “wherein the low latency related channel is a channel through which low latency related data satisfying specific conditions is transmitted.”
Difference: Transmitting by the wireless device to the base station instead of receiving by the base station.
14. A user equipment for transmitting uplink (UL) data in a wireless communication system, comprising: a radio frequency (RF) transceiver for transmitting and receiving a radio signal; and a processor functionally connected to the RF transceiver, wherein the processor is configured to: receive control information related to data transmission of a low latency radio service (LLR service) from a base station (BS); and transmit the data of the low latency radio service to the BS through a low latency related channel based on the received control information, wherein the control information comprises at least one of low latency related bearer information or low latency related channel information defined for the data transmission of the low latency radio service, wherein the low latency related channel is a channel through which low latency related data satisfying specific conditions is transmitted, wherein the low latency related data transmitted on the low latency related channel is not multiplexed with other data, and wherein the low latency related data is performed on by a separate hybrid automatic retransmit request (HARQ) procedure.















	Prior Arts:
	Hu et al (US 2015/0085803 A1)  discloses a method for transmitting, by a wireless device (see, the UE generates and transmits short latency data service to the eNB, section 0011-00015, fig. 2, see, the UE transmits attachment request in relation to short latency service, step 201, section 0046), data in a wireless communication system (fig. 1 to fig. 10, wireless system the includes the UE, eNB and MME, section 0004), the method comprising: receiving, through a first channel (see, receiving of configuration transmitted by an eNB in relation to short latency service data, section 0011-0024, note: connection message/RRC message includes signaling radio bearer (SRB), data radio bearer (DRB, section 0060-0063, lines 3-6, noted: logical channel configuration, including the PDCCH, section 0079, 0151), control information related to a low latency service from a network (see, receiving of configuration transmitted by an eNB in relation to short latency service data, section 0011-0024, note: connection message/RRC message includes signaling radio bearer (SRB), data radio bearer (DRB, section 0060-0063, lines 3-6);  and transmitting (see, the UE transmits the short service data via the bearer according to the indication of the service flow template, section 0060-0074)  data of the low latency service to the network based on the received control information (see, the transmitting module of the UE, transmits the short latency data via the common channel to the eNB based on the received configuration section 0011-0029, 0041-0044, section 0155-further teaches the UE that transmits short latency data via the short latency channel/logical channel).
 	
	Chen et al (US 2016/0234857 A1) from a similar field of endeavor (see, transmission of the uplink transmissions from the UE to the base station based on low latency indicator, section 0035 0047, 0068, 0072-low latency indicators from the base station to the UE)  discloses: wherein the data of the low latency service with other data (see, transmission using resources that do not coincide with low latency transmission, section 0035, 0077-budling of low latency transmissions which means that low latency signals is not combined with non-low latency, 0078-low latency transmissions (i.e., data exchanged, section 0091, line 1-3) transmitted by the UE).
	

Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KANG et al (US 2009/0186594 A1) discloses emergency service based on request message (section 0012-0040) and the base station allocate uplink bandwidth (section 0042-0047-0075).


5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANDAL ELPENORD/Primary Examiner, Art Unit 2473